Case 8:18-cr-00492-JDW-JSS Dog ment 1 Filed 10/18/18 Page 1 of 10 PagelD 1

  

pee riLeD
ay

UNITED STATES DISTRICT COURT 1h?
MIDDLE DISTRICT OF FLORIDA 2018 0CT 18 PM I:

TAMPA DIVISION CISTRICT CCURT
MIDDLE DISTR Of FLOFIOA
UNITED STATES OF AMERICA TAMPA FLO:

SVuge-er-AAL-T- 11-385

V. CASE NO.
18 U.S.C. § 922(g)(1)
DONALD DUSSELL, a/k/a 21 U.S.C. § 841(a)(1)
“DINO,”
BREANNA KNIGHTS, and
ANDRE MAYTUM
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about December 7, 2017, in the Middle District of Florida, the

defendant,
DONALD DUSSELL, a/k/a/ “DINO,”

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting foreign commerce, a firearm, that is, a Glock pistol.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

COUNT TWO
On or about December 7, 2017, in the Middle District of Florida, the

defendant,
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 2 of 10 PagelD 2

BREANNA KNIGHTS,
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance,
and is therefore punished under 21 U.S.C. § 841(6)(1)(C).
In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C).
COUNT THREE
On or about February 8, 2018, in the Middle District of Florida, the
defendant,
DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate commerce, a firearm, that is, a Ruger revolver.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
| COUNT FOUR
On or about March 15, 2018, in the Middle District of Florida, the
defendant,
DONALD DUSSELL, a/k/a/ “DINO,”

having been previously convicted in any court of a crime punishable by
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 3 of 10 PagelD 3

imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate commerce, a firearm, that is, a 12-gauge Winchester
shotgun.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT FIVE

On or about March 22, 2018, in the Middle District of Florida, the

defendant,
DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, and the defendant,
ANDRE MAYTUM,

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:

1. Grand Theft, on or about May 2, 2006;

2. Grand Theft Motor Vehicle, on or about May 24, 2006;

3. Driving While License Suspended, Habitual Offender, on or about
January 28, 2008;

4. Scheme to Defraud, on or about January 19, 2016;

5. Fraudulent Use of Credit Card, on or about January 19, 2016; and
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 4 of 10 PagelD 4

6. Grand Theft, on or about January 19, 2016,
did knowingly possess, in and affecting interstate commerce, firearms that is, a
12-gauge Winchester shotgun, a Hi-Point pistol, and a Smith and Wesson
revolver, and did aid and abet the same.

In violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2.
COUNT SIX

On or about May 10, 2018, in the Middle District of Florida, the

defendant,
DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate commerce, firearms and ammunition, that is, a 12-gauge
Mossburg shotgun, a Bushmaster pistol, and approximately 195 rounds of
ammunition.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT SEVEN
On or about May 10, 2018, in the Middle District of Florida, the

defendant,
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 5 of 10 PagelD 5

BREANNA KNIGHTS,

did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of cocaine base (“crack cocaine”), a Schedule
II controlled substance, and is therefore punished under 21 U.S.C. §
841(b)(1)(C).

In violation of 21 U.S.C. § 841(a)(1) and 841(6)(1)(C).

COUNT EIGHT

On or about June 21, 2018, in the Middle District of Florida, the

defendant,
DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate commerce, firearms and ammunition, that is, a Smith and
Wesson revolver and approximately 22 rounds of ammunition.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT NINE
On or about July 12, 2018, in the Middle District of Florida, the

defendant,
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 6 of 10 PagelD 6

DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate and foreign commerce, firearms and ammunition, that is, a
Jimemez Arms pistol, a Tagfolio pistol, and approximately 77 rounds of
ammunition.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT TEN
On or about July 12, 2018, in the Middle District of Florida, the
defendant,
DONALD DUSSELL, a/k/a/ “DINO,”
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing 5 grams or more of methamphetamine, its salts, its isomers, or salts
of its isomers, a Schedule I controlled substance, and is therefore punished
under 21 U.S.C. § 841(6)(1)(B).
In violation of 21 U.S.C. § 841(a)(1) and 841(6)(1)(B).
COUNT ELEVEN

On or about August 15, 2018, in the Middle District of Florida, the
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 7 of 10 PagelD 7

defendant,

DONALD DUSSELL, a/k/a/ “DINO,”
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including Distribution of
Marijuana, on or about March 8, 2005, did knowingly possess, in and
affecting interstate commerce, firearms and ammunition, that is, a Beretta
pistol and approximately 4 rounds of ammunition.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

FORFEITURE

1. The allegations contained in all Counts above are incorporated
by reference for the purpose of alleging forfeiture pursuant to the provisions of
18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853.

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendants shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)
and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in
the violation.

3. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the
defendant, BREANNA KNIGHTS, shall forfeit to the United States, pursuant
to 21 U.S.C. § 853(a)(1) and (2), any property constituting, or derived from,

any proceeds the defendant obtained, directly or indirectly, as a result of such
Case 8:18-cr-00492-JDW-JSS Documenti1 Filed 10/18/18 Page 8 of 10 PagelD 8

violation, and any property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of, such violation.

4, If any of the property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,
Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 9 of 10 PagelD 9

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

 

A TRUE BILL,
Fo person
MARIA CHAPA LOPEZ
United States Attorney
Natalie Hirt Adams

Assistant United States Attorney

ay: (Bliatybde] fray

‘Christopher F. Murray
Assistant United States attorney
Chief, Violent Crimes and Narcotics Section
FORM OBD-34
January 2018

Case 8:18-cr-00492-JDW-JSS Document1 Filed 10/18/18 Page 10 of 10 PagelD 10

 

T:\_Cases\Criminal Cases\D\Dussell, Donald_2018ROPend_NHAN\f_ Indictment Back.docx

Violations:

Filed in open court this 18th day of October, 2018.

No.

DONALD DUSSELL, a/k/a “DINO,”
BREANNA KNIGHTS, and
ANDRE MAYTUM

INDICTMENT

A UE

UNITED STATES DISTRICT COURT
Middle District of Florida

Tampa Division
THE UNITED STATES OF AMERICA

VS.

Title 18, United States Code, Section 922(g)(1)
Title 21, United States Code, Section 841(a)(1)

 

 

al Foreperson

 

Clerk

 

Bail $

 

GPO 863 525
